Citation Nr: 0720730	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to June 
1952.  He died in October 2002.  The appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Roanoke, Virginia Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 2006, a Travel 
Board hearing was held before the undersigned; a transcript 
of this hearing is of record.  During the hearing, the 
undersigned granted a motion to advance the case on the 
Board's docket due to the appellant's financial hardship.  In 
March 2007, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion.

The Board notes that in a written statement received by the 
RO in June 2006, the appellant withdrew the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 from 
appellate status.  38 C.F.R. § 20.204.

The issue of entitlement to DIC under 38 U.S.C.A. § 1151 is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if any 
action on her part is required.


FINDINGS OF FACT

1.  The veteran died in October 2002; the immediate cause of 
his death was coronary artery disease (CAD); no contributory 
cause was listed.  
2.  At the time of his death, the veteran had established 
service connection (and was receiving compensation at the 
100% rate) for post-traumatic stress disorder (PTSD) and cold 
injury residuals of both feet; bruxism was recognized service 
connected as a symptom of PTSD for dental treatment purposes.  

3.  CAD was not manifested in service or within one year 
after the veteran's discharge from service; and no disease 
that caused the veteran's death is shown to have been related 
to his service. 

4.  The veteran's service-connected disabilities did not 
contribute to cause his death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

By a December 2002 letter, prior to the RO's initial 
adjudication of this claim in March 2003, the appellant was 
informed of the evidence and information necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death, the information required of her to 
enable VA to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence and 
information in support of her claim, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  Although the December 2002 letter 
did not specifically advise the appellant to submit any 
pertinent evidence in her possession, it informed her of the 
evidence required to substantiate her claim and that she 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
her behalf.  The appellant has had ample opportunity to 
respond.  While the appellant was not advised of the criteria 
governing effective dates of awards, she is not prejudiced by 
lack of such notice (see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as this determination does not 
address any effective date issues.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service medical 
records and post-service treatment records) has been secured.  
Furthermore, in May 2007 the Board obtained a VHA medical 
advisory opinion in this matter.  By June 2007 letter, the 
appellant and her representative were notified of the opinion 
and provided with copies.  She was notified that she had 60 
days to submit any additional evidence or argument in support 
of her claim; later that month, her representative indicated 
that they had no additional argument to submit.  The Board is 
satisfied that evidentiary development is complete; VA's 
duties to notify and assist are met.  It is not prejudicial 
to the appellant for the Board to proceed with appellate 
review.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Factual Background

The veteran served on active duty from November 1948 to June 
1952.  Service medical records note no complaints or findings 
related to CAD.

VA records show that, during the veteran's lifetime, service 
connection had been established for PTSD and cold injury 
residuals of the right and left feet.  Service connection for 
bruxism was recognized as a symptom of PTSD for dental 
treatment purposes.  

VA treatment records note that the veteran was admitted to 
the VA hospital in July 2002 with complaints of nausea, 
vomiting, diarrhea and a 20-pound weight loss over the past 
two months.  

In August 2002, the veteran was transferred to the VA Nursing 
Home Care Unit for long term care.  During this time, the 
veteran's PTSD was noted to be stable on medications.  

The veteran died on October [redacted], 2002.  He was found 
unresponsive and never regained consciousness despite 
cardiopulmonary resuscitation.  His death certificate 
identifies the cause of death as CAD.  An autopsy performed 
by VA indicated the final anatomical diagnoses:

I.  Probable pneumonia right upper and 
lower lobes.

II.  Cardiovascular disease, 
ather[o]sclerotic and hypertensive
    A.  Atherosclerosis, severe, of left 
anterior descending coronary artery.
    B.  Myocardial infarction, old, of 
apex of interventricular septum.
    C.  Atherosclerosis, severe, of aorta, 
descending to bifurcation.
        1.  Aneurysm, saccular, 4 cm 
diameter, of descending thoracic aorta 
immediately distal to left subclavian 
artery.
        2.  Aneurysm, fusiform, of right 
iliac artery.
    	3.  Arterioarteriolonephrosclerosis, 
severe bilateral.
    D.  History of (2) cerebral insults.
    E.  Status post right carotid artery 
endarterectomy.
    F.  Recurrent diarrhea presumed 
secondary to ischemic colitis.

III.  Adrenocortical atrophy, bilateral.

IV.  Osteoporosis.

V.  Arthritis.
    A.  Rheumatoid arthritis.
    B.  Osteoarthritis.
    C.  Gout with olecranon bursitis.
    D.  Status post left total knee 
replacement.

VI.  Status post:
    A.  Cholecystectomy.
    B.  Appendectomy.
    C.  Amputation right third and fifth 
toes.

In November 2002, the RO received the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant alleged, "I feel the medications prescribed to my 
husband in order for him to live without so much body pain 
and PTSD had a direct impact on his death. . . . I also fell 
that the death of my husband was directly related to his 
disabilities from service in the Korean War Conflict."

The appellant has submitted medical treatise materials in 
support of her allegation that the veteran's PTSD caused 
and/or aggravated his cardiovascular disease.  These articles 
suggest that PTSD adversely affects a number of distinct 
biological systems, including the central and peripheral 
sympathetic nervous system, the hypothalamic-pituitary-
adenocortical axis, the endogenous opioid system, and the 
diurnal sleep cycle.  One theory posits that PTSD may cause 
excessive sympathetic reactivity and adrenergic dysregulation 
increasing the vulnerability to cardiovascular disorders such 
as hypertension and atherosclerotic heart disease.  Some 
studies document that PTSD patients manifest increased rates 
of nonspecific ECG abnormalities, atrioventricular conduction 
defects and infarctions suggesting that long-term, severe 
psychological stress may be a clear marker for CAD.  One 
article suggests that depression itself may be an independent 
risk-factor for subsequent cardiovascular death.

The appellant has also argued that the veteran's cold injury 
to the feet caused and/or aggravated his cardiovascular 
disorders.  

A September 2005 statement from Kirby D. Southall, M.D., of 
Sutherland Family Practice, Inc., indicates that he had 
treated the veteran from 1986 to 1989 for CAD and chest pain.  
The veteran was observed to have an affective disorder with 
suspiciousness and irritability.  Upon review of the medical 
record, Dr. Southall indicated that it was clear the 
veteran's death resulted from a myocardial infarction due to 
coronary disease.  It was noted that medical literature 
reported a correlation of an increased risk of a fatal 
myocardial infarction in patients who suffered from PTSD.  In 
the veteran's particular case, it appeared his aspects of 
major depression placed him at a much higher risk of CAD and 
early death.  Dr. Southall stated that a strong case could be 
made that the veteran's depression resulted from his PTSD and 
Korean experience.  Dr. Southall opined that, after review of 
the records, it was likely that the veteran's advanced 
coronary disease and resultant myocardial infarction were a 
result of his war experience and resultant PTSD, major 
depression and hypertension.

Pursuant to the Board's referral of this case for a VHA medical 
opinion, a VA cardiologist was asked to review the veteran's 
claims folder and answer the following questions posed by the 
Board: 

a)  Whether it is at least as likely as 
not (probability of 50% or greater) that 
the veteran's PTSD caused and/or 
aggravated an underlying cardiovascular 
disorder; 

and, if so, 

b)  Whether it is at least as likely as 
not (probability of 50% or greater) that 
such cardiovascular disorder materially 
contributed to the cause(s) of the 
veteran's death?

After reviewing the veteran's claims file in May 2007, Dr. 
Mobo, VACT Compensation and Pension, opined:

My review of the association between 
CAD/MI using standard medical textbook . 
. . did not yield known strong causative 
association between PTSD and subsequent 
CAD/MI.  On Medline search, one recent 
study on WWII and Korea War veterans by 
Kubzansky and colleagues found increased 
risk for all of the CHD outcomes combines 
(nonfatal myocardial infarction, fatal 
CHD, and angina) at 1.21 (95% confidence 
interval, 1.05-1.41).  This study, 
however, has been criticized for 
confounder bias that limits its 
generalizability (see attached critique).  
It also remains to be replicated in other 
settings. . . . 

On the other hand, there are several 
reported cases that suggest mechanisms of 
interactions between PTSD and underlying 
CAD. . . . Some of the purported 
mechanisms include medical and 
therapeutic management non-compliance, 
EKG abnormalities, lipid disorder, and 
arrhythmia.  These purported mechanisms 
of actions have not been replicated in 
well-designed trials and therefore are 
subject to speculations.

In clinical setting, non-compliance (in 
this case from PTSD) can be a major 
problem leading to worsening of 
underlying co-morbid conditions (which, 
in this cases, is CAD/MI).  However, my 
review of the veteran's in-patient 
records . . . did not indicate that he 
was refusing treatment.  He did not 
depression (sic) and PTSD but he 
continued to be on medications.  Likewise 
the discharge summary in 2002 does not 
indicate non-adherence or issue of 
capacity to decide treatment (also called 
competence) among the medical issues.  
Thus, I find not (sic) specific evidence 
that the veteran's PTSD had led to non-
adherence to therapeutic regimen.
In sum, while there are published 
articles linking PTSD with subsequent 
CAD/MI, there is no well-designed study 
that suggests strong consistent 
association between the two variables.  
PTSD remains not among the traditional 
risk factors for CAD.  Therefore, from a 
causative association perspective, it is 
less likely that the veteran's service-
connected condition led to CAD/MI 
directly.  And barring documentation or 
argument for non-compliance to 
therapeutic regimen as a result of the 
veteran's PTSD, it is less likely that 
the veteran's PTSD has aggravated the 
underlying CAD/MI.

III.  Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In order to be a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially to cause death, or 
that there was a causal relationship between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(c)(1).

Service connection will be granted if it is shown that an  
injury or disease was incurred in service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain chronic disorders, including 
cardiovascular disease (if it becomes manifested to a 
compensable degree within one year from the date of 
discharge); or for any disease or injury diagnosed after 
discharge when all of the evidence establishes that the 
disease or injury was incurred in service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.303(d), 3.307, 3.309.

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

There is no evidence showing that CAD was manifested in 
service.  There is also no indication that this condition was 
manifested to a compensable degree in the applicable 
presumptive period following the veteran's discharge from 
active duty.  In fact, the first evidence of CAD was 
treatment by Dr. Southall in 1986, more than 30 years after 
the veteran's discharge from service.  There is also no 
competent evidence to show that the CAD which caused his 
death were related to the veteran's active military service.  
To the extent that the appellant may be contending that there 
was a causal relationship, as a layperson she is not 
competent to provide evidence of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, following a review of the veteran's claims folder 
in May 2007, Dr. Mobo opined that it is less likely than not 
that the veteran's service-connected PTSD caused or 
aggravated his coronary artery disease.  Dr. Mobo noted that 
there was no documentation or argument for non-compliance to 
therapeutic regimen as a result of the veteran's PTSD.  The 
Board notes that VA treatment records dated in August 2002 
note that the veteran's PTSD was in fact stable on 
medications. 

The Board finds the May 2007 opinion more persuasive than 
that provided by Dr. Southall in September 2005.  Dr. 
Southall opined that it was likely that the veteran's 
advanced coronary disease and resultant myocardial infarction 
were a result of his war experience and resultant PTSD, major 
depression and hypertension.  However, unlike Dr. Mobo, Dr. 
Southall did not discuss the veteran's pertinent medical 
history, specifically VA treatment records dated in August 
2002 that note that the veteran's PTSD was stable on 
medications.  Moreover, Dr. Southall did not specify reasons 
for his conclusion.

There remains for consideration whether the veteran's service 
connected disabilities other than PTSD (cold injury residuals 
and bruxism) contributed to cause his death.  Review of the 
record did not reveal any competent evidence to the effect 
that these disabilities were in any way a factor in the 
veteran's death.  Notably, they did not affect a vital organ, 
and were not debilitating in nature.  See 38 C.F.R. § 3.312.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim.  Hence, it 
must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

The appellant contends that the VA medical treatment received 
by the veteran in 2000 was instrumental in his death.  
Specifically, the veteran's nonservice-connected gout was 
treated with Prednisone, which the appellant maintains caused 
him to gain over 80 pounds in seven weeks and contributed to 
his death.

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
regulations implementing it apply in the instant case.  In 
addition, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  By inference pertinent requirements apply 
to a claim seeking benefits under 38 U.S.C.A. § 1151.

There is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations for this issue.

The Board regrets any additional delay in the adjudication of 
this matter.  However, for the reason noted above, the issue 
is REMANDED for the following action:

1.  With respect to the claim for DIC 
under 38 U.S.C.A. § 1151, the RO should 
send the appellant a letter providing the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notification that she should 
submit any pertinent evidence in her 
possession.  The RO should also provide 
the appellant notice regarding the degree 
of disability and effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unable to obtain any pertinent evidence 
identified by the appellant, it should so 
advise her and her representative and ask 
them to submit the outstanding evidence.  
If further development is suggested (to 
include a medical opinion regarding the 
appellant's theory of entitlement to 
§ 1151 benefits) the RO should arrange 
for such.
3.  The RO should then review the claim 
for DIC under 38 U.S.C.A. § 1151.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of  
the case, and give the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


